Citation Nr: 1528151	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June to December 1957 and on active duty from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2014, the Board remanded the case for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The Veteran reports the onset of chronic tinnitus and a chronic hearing impairment many years after service.

2.  A probative medical opinion fails to relate either the Veteran's tinnitus or hearing loss to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard November 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in June 2013 and March 2015.  The examinations, along with the most recent expert medical opinion, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations and describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and the 2015 medical opinion contains a sufficient, reasoned explanation.  Thus, VA's duty to assist has been met. 

Service Connection

The Veteran asserts that his currently-diagnosed hearing loss and tinnitus are related to his in-service noise exposure.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1131 (West 2014); 38 C.F.R. § 3.6(c), (d), 3.303 (2014).

Establishing direct service connection generally requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Regarding the Veteran's hearing loss claim, the Board notes that a hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is currently diagnosed with bilateral hearing loss and tinnitus, and his reports of noise exposure during service are deemed credible, as they are consistent with the circumstances of his service.  Thus, the relevant inquiry is whether these currently-diagnosed hearing impairments are related to service.  

In that regard, during his 2013 VA examination the Veteran reported the onset of his tinnitus approximately 20 years prior to the time of his examination (thus 33 years after service), and during his 2015 examination, he reported the onset of tinnitus 15 years prior to the time of the examination (thus 38 years after service).  During his 2015 examination, the Veteran denied perceiving his own hearing loss, but stated that his spouse first perceived his hearing loss approximately 10 years prior to the examination (thus 43 years after service).

The Veteran reports that had military noise exposure from mortars, without issued hearing protection, and that his only form of post-service noise exposure has been from occasional recreational hunting.  His in-service audiometric testing conducted on entrance and separation to his second period of service fails to reflect findings indicating hearing loss for VA purposes.  Additionally, on separation from service, the Veteran denied ever having experienced hearing loss or any ear trouble.

After service, the first post-service diagnosis of bilateral hearing loss and tinnitus of record was rendered during the Veteran's 2013 VA examination, and these diagnoses were confirmed during his 2015 VA examination.  However, the probative medical opinions rendered during the 2015 examination (obtained pursuant to the Board's remand directives) fail to relate the Veteran's currently-diagnosed hearing loss and tinnitus to service.  In support of the negative nexus opinions, the examiner cited the Veteran's failure to report any ear trouble during service; his report of the onset of tinnitus many years after service; the in-service audiograms, which failed to reveal any threshold shifts in hearing acuity in any tested frequency during his period of active duty; and the lack of evidence of impaired hearing on separation from service.  The examiner further stated that medical research, including an Institute of Medicine Study undertaken in 2006, concluded that there was no medical evidence to support a theory that noise-induced hearing loss (the Veteran's form of hearing loss) could manifest many years after exposure to acoustic trauma.  

The Board notes that the 2015 examiner's medical opinions are consistent with the evidence of record, which reflects that the Veteran reports the onset of his hearing loss and tinnitus symptoms many years after service and the first diagnoses of these hearing impairments rendered in 2013.  Moreover, the opinions are unequivocally stated and supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board affords these medical opinions great probative value.  

The Board notes that one statement in March 2012 signed by the Veteran indicates that tinnitus was present since acoustic trauma in service.  The Board does not find the statement credible when compared to the two VA examination reports.  The Board finds more credible the statements regarding the Veteran's history of onset of tinnitus made to the audiologists in an examination setting, which serves the purpose of eliciting an accurate medical history.  He was twice asked by a medical expert as to the onset of his tinnitus and both times he responded that it was several decades after service.  The Board finds those responses to be the most forthright in this regard.

Given that the Veteran reports the onset of his hearing loss and tinnitus many years after service and the probative medical opinions that fail to link the Veteran's bilateral hearing loss or tinnitus to service, the preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved; and service connection for hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

